The defendant, Sam Thompson, was charged by information in the county court of Caddo county, on January 11, 1940, with the offense of unlawfully selling intoxicating liquor, was tried, convicted, and sentenced to serve a term of 60 days in the county jail and to pay a fine of $200, and appeals to this court.
Petition in error and case-made were filed in this court on August 30, 1940. As in the case of Sam Thompson v. State,73 Okla. Cr. 242, 119 P.2d 872, against this same defendant, there has been no brief filed nor oral argument presented. And as was stated in that case, under such circumstances, this court will not go into a careful examination of the evidence to determine whether or not the trial court erred in the admission or rejection of testimony. An examination of the record will be made for jurisdictional errors; and if no fundamental error appears, the judgment will be affirmed.
After an examination of the record, we find that the information is sufficient to charge the offense of selling intoxicating liquor, the evidence is sufficient to support the judgment and sentence, and the court properly instructed the jury.
From the record, it appearing that there is no fundamental error and that defendant had a fair and impartial trial, the judgment of the lower court is affirmed. *Page 245